AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)

                                                                              Return

Case No.:                                Date and time warrant executed:                     Copy of warrant and inventory left with:
   7:21mj83                                ~111),            29,   2.02/       II ,'Ol.c;~      T~4S              ~f/-$C;v,
Inventory made in the presence of:             5 re-c..ro- I " rt(~-4.
                                                                ,t              L r V\,~     I.'
                                                                                             vv
                                                                                                 LL
                                                                                               f , , .

Inventory of the property taken and name of any person(s) seized:

 i)      ~1A"'St+hj              [ell          f~e IM.El ~5Hq1jJo51                                                       542]

 ~ O~               ~6k Wthuhertfer                           ~(fr-         B{)/'JeA 9~~ LJer                        tv   tft, 5" ~V'Lj5

 s)o~ [cOSt bt~~ \;tIt~fe-                                                     qvn~        Lj~v-
 1) T ~ S~r~ ~ W~oY'                                                  ~()1,£;~:               ()r)e.     wrf'lt         8 9~~ rOAri,
         Qy),       0Ile" ltv     r1h 7 ~           Vl'1 ~     r-0\w)5.




  bBy      Reliable Electronic Means

                July 1, 2021




                                                                           Certification


         I declare under penalty ofpeJjury             that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                                       Executing officer's signature

                                                                               T~rc&bl                           ~bM00._
                                                                                                          Printed name and title
AO 93 (Rev 11113)Search and Seizure Warrant (page 2)

                                                                               Return

Case No.:                               Date and time warrant executed:                     Copy of warrant and inventory left with:
   7:21mj83                                    ";P ().\       I   (0:'40    0,..              \11;" pJ,~~
Inventory made in the presence of:
  5/+         t\t).... \A.•• 4it\J
Inventory of the property taken and name of any person(s) seized:

                                               Sf,     is I   JiN
                                                                                                                            b.(1 {IV   "",,,0




 \' "~,ul/'      o.Jst,.. fJ'f

  f i \.t \
     J          l.1.Itf"
   ('ton'"     ~1A"ttr ttM\

  ,; (It .J dI\'~
    I

  l\\(~~ oJ trl{
  I\..l 0Nrlr (.~                                                                          bBy   Reliable Electronic Means
  1...        ~t ~                                                                                     July 1, 2021
  ~J'r        uUl ~ l.",\t,




                                                                           Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:          7{ \{J.-\
                                                                                                   Executing officer's signature

                                                                               _I(Jl'(,~"\ A,tJ- + Printed
                                                                                                   ~ l4U~r""'-
                                                                                                           name and ti/le
